 



Exhibit 10.52
NUCRYST PHARMACEUTICALS CORP.
STOCK OPTION AWARD AGREEMENT
GRANT of Options made as of April 10, 2008 (the “Grant Date”)

      TO:  
Thomas E. Gardner (the “Participant”)
   
 
BY:  
NUCRYST Pharmaceuticals Corp. (the “Company”)

          WHEREAS, on December 21, 2005, the Board of Directors of the Company
(the “Board”) approved and adopted the Company’s 1998 Equity Incentive Plan (as
amended) (the “Plan”) and the Plan was subsequently approved by the Toronto
Stock Exchange; and
          WHEREAS, pursuant to the Plan, awards of Options may be granted to
persons including executives of the Company and members of the Board;
          WHEREAS, the Participant and the Company are parties to an Employment
Agreement, dated as of August 21, 2007 (the “Employment Agreement”), whereby the
Participant has agreed to serve, and the Company has agreed to engage the
Participant, as the Company’s President and CEO and as Chairman of the Board,
subject to the terms of the Employment Agreement; and
          WHEREAS, pursuant to the Employment Agreement and by resolution of the
Board made on April 10, 2008, the Board approved a grant of Options provided for
herein to the Participant, such grant to be effective the Grant Date and subject
to the terms set forth herein;
          NOW THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties hereto agree as follows:
1.     Equity Incentive Plan
The grant by the Company to the Participant of Options by this Award Agreement
is made pursuant to the terms and conditions of the Plan. This Award Agreement
and the terms and conditions of the grant of Options are subject in all respects
to the terms and conditions of the Plan, which is made a part of this Award
Agreement. The Participant, by acceptance of this Award Agreement, agrees to be
bound by the Plan (and any regulations that may be established under the Plan)
and acknowledges receipt of a copy of the Plan and this Award Agreement. Terms
that are defined in the Plan and not otherwise defined in this Award Agreement
shall have the same meaning when used in this Award Agreement as in the Plan.
2.     Grant of Options
The Company grants to the Participant, effective the Grant Date, 250,000 options
(defined in the Plan and this Award Agreement as “Options” or individually as an
“Option”) to purchase Common Shares of the Company (which Common Shares, when
purchased by the exercise of Options, are defined as “Optioned Shares”), subject
to the terms and conditions of this Award Agreement and the Plan. The grant of
Options herein is intended to be a grant of non-qualified stock options and
shall not be treated or construed as a grant of an “incentive stock option” as
that term is used in Code Section 422, or any successor provision thereof.



--------------------------------------------------------------------------------



 



- 2 -

3.     Option Price
The exercise price of each Option (which is defined in the Plan as the “Option
Price”) is US$2.57.
4.     Expiry Date
The Options shall terminate on, and may not be exercised in whole or in part
after, 5:00 p.m. (Edmonton, Alberta, Canada time) on April 10, 2018 (the “Expiry
Date”), unless earlier terminated in accordance with the terms of the Plan or
this Award Agreement.
5.     Vesting
Unless otherwise set forth in this Award Agreement, the Options shall vest and
shall become exercisable, if at all:

  (a)   as to 83,333 of the Options on the first anniversary of the date upon
which the Company attains a Closing Price of the Common Shares of the Company of
at least $2.00 per share on each Trading Day during a period of thirty
(30) consecutive calendar days;

  (b)   as to 83,333 of the Options on the first anniversary of the date upon
which the Company attains a Closing Price of the Common Shares of the Company of
at least $4.00 per share on each Trading Day during a period of thirty
(30) consecutive calendar days; and

  (c)   as to 83,334 of the Options on the first anniversary of the date upon
which the Company attains a Closing Price of the Common Shares of the Company of
at least $6.00 per share on each Trading Day during a period of thirty
(30) consecutive calendar days.

For the purposes of this Section 5, the “Closing Price” of the Common Shares on
any applicable day shall be the NASDAQ Official Closing Price of the Common
Shares on the NASDAQ Global Market at 4:00 p.m. Eastern Time in New York City as
reported by NASDAQ. “Trading Day” shall mean any day that the NASDAQ Global
Market is open for business and shares of the Common Shares are traded thereon.
6.     Change of Control
Notwithstanding section 5 above, in the event that the Participant’s employment
under the Employment Agreement is terminated prior to the Expiry Date and within
120 days prior to, or within 12 months following, a Change of Control in a
termination governed by Section 8(d), 8(e) or 8(g) of the Employment Agreement
(relating to terminations without cause or non-extension of the Employment
Agreement by the Company), the Options shall immediately become fully vested and
exercisable as to all the Optioned Shares and shall remain exercisable until the
earlier of (x) one year following the date on which the Participant’s employment
under the Employment Agreement terminates (the “Termination Date”) and (y) the
Expiry Date. “Change of Control” shall have the meaning ascribed to such term in
the Employment Agreement.
7.     Other Accelerated Vesting
Notwithstanding section 5 above, in the event that the Participant’s employment
under the Employment Agreement terminates prior to the Expiry Date due to his
death or Disability (as such term is defined in the Employment Agreement), or in
the event that the Participant’s employment under the Employment Agreement is
terminated prior to the Expiry Date in a termination governed by Section 8(d),
8(e) or 8(g) of the Employment Agreement (relating to terminations without cause
or non-extension of the Employment Agreement by the Company) but not governed by
section 6 above, the Options shall immediately become fully vested and
exercisable to the extent that such Options were then scheduled to become vested
or exercisable on or before the first anniversary of the Termination Date and
shall remain exercisable until the earlier of (x) one year following the
Termination Date and (y) the Expiry Date.



--------------------------------------------------------------------------------



 



- 3 -

8.     Termination
If the Participant ceases to be employed under the Employment Agreement before
the Expiry Date, then except as otherwise provided in sections 6 and 7 above,
the vesting of all Options shall stop immediately upon the Termination Date, and
any Options that have vested as at the Termination Date shall remain in force
and can be exercised by the Participant in accordance with the following
provisions:

  (a)   If the Termination Date occurs for any reason other than the reasons
described in sections 6 and 7 above, then the Participant will have 30 days
after the Termination Date or until the Expiry Date (whichever is earlier) to
exercise all or any portion of his vested Options.

  (b)   If the Termination Date occurs by reason of death, Disability or any
other reason described in section 6 or 7 above, then the Participant (or his
personal legal representative) will have one year after the Termination Date or
until the Expiry Date (whichever is earlier) to exercise all or any portion of
his vested Options.

At the end of the periods specified above or the Expiry Date, whichever is
earlier, all of the Options shall terminate and be of no further force or
effect. “Termination Date” is defined in section 6 above, and in no event shall
any period during which the Participant is in receipt of or entitled to be in
receipt of severance pay serve to extend the Termination Date.
9.     Method of Exercise of Options and Payment
The Options shall be exercised (in accordance with the provisions of this Award
Agreement and the Plan) from time to time by giving notice in writing to the
Company and setting forth the number of Options being exercised. Such notice
shall be accompanied by cash or certified check payable to the Company, or any
other form of payment satisfactory to the Company, in the full amount of the
purchase price for the Optioned Shares being purchased (such purchase price
being equal to the number of Options being exercised times the Option Price)
plus payment of any applicable federal, state, provincial or local taxes, or any
other taxes which the Company may be obligated to collect as a result of the
issue or transfer of Optioned Shares upon such exercise of the Options. The
Participant shall provide the Company with any additional documents that the
Company may require. As soon as reasonably practicable after the proper exercise
of any Options, the Company shall issue to the Participant a share certificate
representing the Optioned Shares acquired.
10.     Certain Adjustments

  (a)   If there is any change in the number or character of the Common Shares
(through merger, consolidation, reorganization, recapitalization, stock split,
stock dividend, or otherwise) prior to the Participant’s exercise of all of the
Options, appropriate adjustments shall be made in the number or kind of
securities subject to this Option, and/or in the exercise price or other terms
and conditions applying to this Option, so as to avoid dilution or enlargement
of the rights of the Participant under this Option and of the value represented
by it.

  (b)   If the Company is a party to a merger or reorganization with one or more
other corporations, whether or not the Company is the surviving or resulting
entity, or if the Company consolidates with or into one or more other
corporations, or if the Company is liquidated or sells or otherwise disposes of
substantially all of its assets to another corporation (hereinafter referred to
as a “Transaction”), in any case while any Options remain outstanding, (i) after
the effective date of the Transaction this Option shall remain outstanding and
shall be exercisable in Common Shares or, if applicable, shares of such stock or
other securities, cash or property as the holders of Common Shares received
pursuant to the terms of the Transaction; and (ii) the Company’s Board may, in
its sole discretion subject to the applicable provisions of Code section 409A,
accelerate the time for exercise of this Option, so that from and after a date
prior to the effective date of the Transaction this Option shall be exercisable
in full.



--------------------------------------------------------------------------------



 



- 4 -



11.     General Matters

  (a)   Options are not transferable or assignable.     (b)   This Award
Agreement is not an employment contract and nothing in this Award Agreement
shall be deemed to create in any way whatsoever any obligation on the
Participant’s part to continue to work for the Company (or any subsidiary of the
Company), or of the Company (or any subsidiary of the Company) to continue to
employ the Participant.     (c)   The Participant acknowledges that the Company
may be required to disclose to the securities regulatory authorities, the
Exchange or other regulatory authorities duly authorized to make such request,
the name, address and telephone number of the Participant and the number of
Options granted. If required by applicable securities legislation, regulations,
rules, policies or orders or by any securities commission, the Exchange or other
regulatory authority, the Participant will, in a timely manner, execute,
deliver, file and otherwise assist the Company in filing, such reports,
undertakings, and other documents with respect to the Options as may be required
or requested by the Company to enable the Company to comply with applicable
securities legislation, regulations, rules, policies or orders or the
requirements of any securities commission or other regulatory authority or the
Exchange.     (d)   This Award Agreement, the Employment Agreement and the Plan
constitute the entire agreement between the parties relating to the grant of
Options to the Participant and supersede all prior communications,
representations and negotiations in respect thereto.     (e)   For the grant of
the Options to be effective, this Award Agreement must be executed by the
Participant and returned to the Company.     (f)   This Award Agreement shall be
governed by the laws of the Province of Alberta. The parties agree that any
disputes under this Award Agreement shall be resolved by the courts of Alberta
and each of the parties irrevocably attorn to the non-exclusive jurisdiction
thereof with respect to all such matters and the transactions contemplated
herein.     (g)   Time shall be of the essence of this Award Agreement.     (h)
  The Participant acknowledges that neither the Plan nor this Award Agreement
restricts the Company’s ability to conduct its business (including, but not
limited to, such decisions as transactions with related parties, new product
development efforts, cancellation of existing products, mergers and
acquisitions, or corporate dissolution) regardless of the effect those decisions
may have on the value of Options.     (i)   The Participant shall not have any
of the rights and privileges of a shareholder of the Company by virtue of being
granted Options.

The Company and the Participant have executed this Award Agreement on the 16th
day of April, 2008.
NUCRYST PHARMACEUTICALS CORP.

         
By:
  /s/Carol L. Amelio   /s/Thomas E. Gardner
 
       
 
  Carol L. Amelio
VP, General Counsel & Corporate Secretary   Thomas E. Gardner (Participant)

 